Citation Nr: 0732193	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen service connection for a neck disorder.

3.  Whether new and material evidence has been received to 
reopen service connection for right ear hearing loss.

4.  Entitlement to an initial compensable rating for hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A May 1975 rating decision denied the veteran's 
claim for service connection for hearing loss.  A December 
1975 rating decision denied the veteran's claims for service 
connection for a neck disorder and a back disorder, 
characterizing the issue as residuals of a neck injury.  The 
August 2004 rating decision on appeal reopened and then 
denied on the merits the claims for service connection for a 
back disorder and for a neck disorder, and denied reopening 
of a claim for service connection for right ear hearing loss.  
(The April 2004 claim to reopen service connection for left 
ear hearing loss was subsequently reopened and service 
connection for left ear hearing loss was granted in a July 
2005 rating decision during the appeal.)

In February 2005, the veteran submitted a statement that he 
has ringing in his ears, problems with his leg, problems with 
his head, and athlete's feet.  It is unclear whether he 
wishes to file claims on these matters.  In March 2005, the 
RO sent the veteran a letter requesting clarification, and 
included a VA Statement in Support of Claim form.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should 
review the claims file to see if any additional action is 
needed. 

A July 2005 rating decision granted service connection for 
hearing loss of the left ear, and assigned a noncompensable 
(zero percent) initial disability rating.  The veteran filed 
a notice of disagreement with this initial rating assignment 
that was received in August 2005.  The record reflects that a 
statement of the case has not yet been issued to the veteran 
on this issue.  In this decision, the Board is also reopening 
the veteran's claim for service connection for right ear 
hearing loss.  In light of the reopening of service 
connection for right ear hearing loss, further development is 
needed on this issue.  The issues of higher initial 
disability rating for service-connected hearing loss of the 
left ear, and service connection for right ear hearing loss, 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  See Manlincon v. West, 12 Vet. App. 
238 (1998).  


FINDINGS OF FACT

1.  A December 1975 rating decision denied service connection 
for a back disorder and for a neck disorder; notice of the 
decision was issued on December 24, 1975; and the veteran did 
not enter notice of disagreement with this decision within 
one year of such notice.   

2.  The evidence associated with the claims file subsequent 
to the December 1975 RO denial of service connection for a 
back disorder and a neck disorder that was not previously 
submitted to agency decisionmakers, especially VA medical 
records from 2004 and 2005, when considered with previous 
evidence of record, relates to an unestablished fact of 
current disability of the back and neck that are necessary to 
substantiate the claims for service connection for a back 
disorder and a neck disorder.  

3.  The veteran did not incur a back injury or disease in 
service.

4.  The veteran did not incur a neck injury or disease in 
service.

5.  A May 1975 rating decision denied service connection for 
right ear hearing loss; notice of the decision was issued on 
May 29, 1975; and the veteran did not enter notice of 
disagreement with this decision within one year of such 
notice.    

6.  The evidence associated with the claims file subsequent 
to the May 1975 RO denial of service connection for right ear 
hearing loss that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact of the relationship 
of current right ear hearing loss disability to acoustic 
trauma in service that is necessary to substantiate the claim 
for service connection for right ear hearing loss. 


CONCLUSIONS OF LAW

1.  The December 1975 RO rating decision that denied service 
connection for a back disorder and a neck disorder became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.302, 20.1103 (2007). 

2.  The additional evidence associated with the file since 
the RO's December 1975 rating decision that denied service 
connection for a back disorder and a neck disorder is new and 
material, and the claims for service connection for a back 
disorder and a neck disorder are reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2007).

3.  A back disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

4.  A neck disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

5.  The May 1975 RO rating decision that denied service 
connection for right ear hearing loss became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2007). 

6.  The additional evidence associated with the file since 
the RO's May 1975 rating decision that denied service 
connection for right ear hearing loss is new and material, 
and the claim for service connection for right ear hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  An appellant attempting to reopen a previously 
adjudicated claim must be notified of the elements of his 
claim and of the definition of "new and material evidence."  
Notice must be given of precisely what evidence would be 
necessary to reopen a claim, depending upon the basis of any 
previous denial of the claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, because the claims to reopen 
service connection (based on new and material evidence) have 
been reopened, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claims.  See Kent, 20 Vet. App. 1.

A VA notice and duty to assist letter dated in May 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

Complete notice was provided prior to the readjudication of 
the claim in the July 2005 statement of the case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The timing of 
these notices did not affect the essential fairness of the 
adjudication or prejudice the veteran, since the record shows 
that VA obtained all evidence identified by the veteran.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The veteran's service medical 
records, VA clinical records, VA audiology examination report 
and medical opinion, and lay statements are associated with 
the claims file.  Although a VA examination was not conducted 
on the issues of service connection for back and neck 
disorders, the evidence of record, which includes detailed 
service medical records and VA treatment records, is 
sufficient to make a decision in this matter.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Because the 
basis of the decision to deny service connection for back and 
neck disorders is that there was no in-service injury or 
disease, no medical examination or medial nexus opinions are 
necessary to decide these claims, and could not further aid 
in substantiating the veteran's claims for service 
connection, because there is no in-service injury or disease 
or event to which any currently diagnosed disorders could be 
related.  VA afforded the veteran an opportunity to submit 
any additional evidence and to identify any relevant 
evidence.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claims for service connection for 
back and neck disorders are being denied, and no effective 
date or rating percentage will be assigned on these issues, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess, 
supra.  With regard to service connection for right ear 
hearing loss, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
or higher rating if service connection for right ear hearing 
loss is granted on appeal; however, during the REMAND, the RO 
will have the opportunity to address any notice defect with 
respect to rating and effective date for right ear hearing 
loss disability.  Significantly, the veteran retains the 
right to appeal the disability rating and effective date 
assigned by the RO. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence to Reopen the Claims

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2007).  The exception to this rule provides that if new and 
material evidence is presented or secured with respect to the 
disallowed claim, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

A December 1975 rating decision denied service connection for 
a back disorder and for a neck disorder.  Notice of the 
decision was issued on December 24, 1975.  Because the 
veteran did not enter notice of disagreement with this 
decision within one year of such notice, the December 1975 
rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  The 
December 1975 rating decision denied service connection for a 
back disorder and neck disorder because there was no evidence 
of a current disability of the back or neck.  

A May 1975 rating decision denied service connection for 
right ear hearing loss.  Notice of the decision was issued on 
May 29, 1975.  Because the veteran did not enter notice of 
disagreement with this decision within one year of such 
notice, the May 1975 rating decision denial of service 
connection for right ear hearing loss became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  The May 
1975 rating decision denied service connection for right ear 
hearing loss because there was no evidence that pre-existing 
right ear hearing loss was aggravated by service.  The May 
1975 rating decision found that any increase in severity of 
the veteran's pre-existing right ear hearing loss in service 
would have been attributable to the natural progress of the 
disability.    

In April 2004, the veteran entered a claim to reopen service 
connection for a back disorder, a neck disorder, and hearing 
loss.  He contends that his current back and neck 
disabilities are due to a car accident he was involved in 
during service.  He contends that his right ear hearing loss 
was caused by acoustic trauma in service.

The August 2004 rating decision on appeal reopened and then 
denied service connection for back and neck disorders, and 
denied reopening of service connection for right ear hearing 
loss.  The Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Regarding the claims for service connection for back and neck 
disorders, the additional evidence received since the final 
December 1975 rating decision include VA records from 2004 
and 2005 that were not previously submitted, and are "new."  
These records contain evidence that the veteran currently has 
a back (lumbar spine) disability of degenerative disc disease 
of the lumbar spine, and a neck (cervical spine) disability.  
A magnetic resonance imaging (MRI) revealed that the veteran 
may have a herniated disc at C6-7.  Because the evidence 
relates to current disability of the back and neck, a fact 
not previously established, it is considered "material."  

Regarding the claims for service connection for right ear 
hearing loss, the additional evidence received since the 
final May 1975 rating decision include an April 2004 VA 
annual hearing evaluation report that includes current 
audiological measures and speech discrimination scores, and a 
history of noise exposure in service and out of service.  The 
evidence previously of record includes the veteran's exposure 
to acoustic trauma in service, that the veteran's right ear 
hearing loss increased in severity during service as measured 
on audiologic testing, that severe sensorineural hearing loss 
was diagnosed in service, that the veteran was placed on 
profile during service, and that there is no medical evidence 
in the service medical record that the increase in severity 
in service of the veteran's pre-existing right ear hearing 
loss was due to natural progression.  The evidence associated 
with the claims file subsequent to the May 1975 RO denial of 
service connection for right ear hearing loss that was not 
previously submitted to agency decisionmakers, when 
considered with previous evidence of record, relates to 
unestablished facts of acoustic trauma (noise exposure) in 
service, and the relationship of current right ear hearing 
loss disability to acoustic trauma in service, that is 
necessary to substantiate the claim for service connection 
for right ear hearing loss.

For these reasons, the Board finds that new and material 
evidence has been received, and the claims for service 
connection for a back disorder, a neck disorder, and right 
ear hearing loss are reopened.  Here, the Board finds that 
development is complete and the Board can therefore make a 
decision on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The issue of service connection for right 
ear hearing loss is addressed below in the REMAND section of 
this decision.

Service Connection Law and Regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such as arthritis, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service, and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1110; C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the  
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may  
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385. 

Service Connection for a Back Disorder

The service medical records are negative for complaints, 
findings, diagnosis, or treatment for back problems.  The 
veteran sought medical treatment following a car accident in 
November 1972; however, he did not complain about his back.  
He did complain about his right wrist and left thigh, and 
some abrasions on his legs were noted.  He was not seen again 
in service for problems from the accident until January 1973, 
when he again complained about pain in his right wrist.  The 
veteran complained about low back pain only once in service, 
in November 1974; however, this complaint was related to 
burning upon urination and discharge from penis, and was not 
shown to be to a back injury or disease.  The veteran was 
also seen several times during service for complaints 
unrelated to the back.  Although he had numerous 
opportunities to do so, the veteran did not complain about a 
back injury or back problems in service, and no history or 
complaints of a back injury or disease were noted in the 
service medical records or on the service separation 
examination report.

A November 1975 VA examination report reflects the veteran's 
complaints of aching back pain when he lifts or works bent 
over while performing his job as a carpenter.  The VA 
examiner diagnosed lumbosacral strain by history, but did not 
indicate the current back complaints were related to service.  
The history the veteran presented at the November 1975 VA 
examination was of a jeep accident in service in November 
1972, but he reported injuries only to the wrist and leg, and 
did not report any in-service injuries of the back. 

The additional evidence that shows back problems is a 
February 2004 form related to the veteran's application for a 
medical leave of absence from his job.  The form, signed by a 
medical provider, states that the veteran has back pain and 
first sought treatment for it in June 2003; however, the 
earliest records of treatment associated with this report of 
back pain are from 2004, and follow a post-service at-work 
back injury.  

After a review of all the evidence of record, the Board finds 
that the veteran did not incur a back injury or disease in 
service.  In view of the fact that the service medical 
records are negative for complaints, findings, diagnosis, or 
treatment for a back injury or disease, and they contain 
contemporaneous reports wherein the veteran did not complain 
about a back injury or back pain or symptoms during various 
examinations or at the separation examination, and a post-
service medical history in November 1975 that did not mention 
a back injury or disease in service, the Board concludes that 
the veteran did not in fact incur a back injury or disease in 
service.  Any back pain the veteran may have experienced in 
service was unrelated to a back injury or disease in service, 
was not chronic in service, and was not continuous after 
service separation.  The back complaints in service were no 
more than acute and transitory, and no chronic symptoms or 
problems were reported or found for many years after service.  
The medical evidence of back trouble was reported after 
discharge following work-related injuries and a motor vehicle 
accident.  The Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had a back injury or disease in service 
which resulted in chronic disorder or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

Additionally, the veteran's recent medical history contains 
notations attributing current back problems to intercurrent 
post-service events.  A letter from the veteran's VA medical 
provider explains that he injured his back in a heavy 
machinery accident at work in December 2003 and then began 
five months of physical therapy.  This letter recommended the 
veteran for long-term disability based on the severity of the 
back injury caused by this accident.  The Board notes that, 
other than the veteran's statements that he hurt his back in 
service, there first evidence of back problems is after 
service, and involves on-the-job complaints or automobile 
accident.  See Buchanon v. Nicholson, 451 F.3d 1331 (2006) 
(the Board may weigh the lack of contemporaneous medical 
records against a veteran's lay evidence, but that the lack 
of such records does not render lay evidence not credible).  
Additionally, a July 2004 notation by a VA medical provider 
states that the veteran was in a car accident a few months 
prior where the car he was driving was struck by a dump 
trunk, causing his injury to his back.

The Board has considered the statements of the veteran.  He 
was clearly in a car accident while in service.  While he is 
competent to testify to any symptoms he experienced as a 
result of that car accident, the Board finds that the 
veteran's assertions regarding a back injury or back symptoms 
in service are outweighed by the service medical record 
evidence that does not show a back injury or disease, the 
veteran's own contemporaneous reported history and symptoms 
in service and soon after service in which he denied any back 
injury or complaints, and the absence of post-service medical 
evidence of a back disorder for years after service.  See 
Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a back disorder, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for a Neck Disorder

The service medical records are negative for complaints, 
findings, diagnosis, or treatment for neck problems.  The 
veteran sought medical treatment following a car accident in 
November 1972; however, he did not complain about his neck, 
although he reported other complaints.  Although he had 
numerous opportunities to do so, the veteran did not complain 
about a neck (cervical spine) injury or neck problems in 
service, and no history or complaints of a neck injury or 
disease were noted in the service medical records or on the 
service separation examination report.

A November 1975 VA examination report is negative for a 
history of in-service injury or disease of the neck (cervical 
spine), current complaints regarding the neck, clinical 
findings, or current disability of the neck.  

The additional evidence that shows neck problems is a 
February 2004 form related to the veteran's application for a 
medical leave of absence from his job.  The first evidence of 
any neck problems is in the February 2004 form related to the 
veteran's application for a medical leave of absence from his 
job, which states that the veteran has neck pain.  An April 
2004 MRI shows that the veteran may have a herniated disc at 
C6-7.

After a review of all the evidence of record, the Board finds 
that the veteran did not incur a neck injury or disease in 
service.  In view of the fact that the service medical 
records are negative for complaints, findings, diagnosis, or 
treatment for a neck injury or disease, and they contain 
contemporaneous reports wherein the veteran did not complain 
about a neck injury or back pain or symptoms during various 
examinations or at the separation examination, and a post-
service medical history in November 1975 that did not mention 
a neck injury or disease in service, the Board concludes that 
the veteran did not in fact incur a neck injury or disease in 
service.  There is no evidence of chronic neck symptoms or 
problems until many years after service.  The medical 
evidence of neck trouble was reported after discharge 
following work-related injuries and a motor vehicle accident.  
The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had a neck injury or disease in service which 
resulted in chronic disorder or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

The Board has considered the statements of the veteran.  He 
was clearly in a car accident while in service.  While he is 
competent to testify to any symptoms he experienced as a 
result of that car accident, the Board finds that the 
veteran's assertions regarding a neck injury or neck symptoms 
in service are outweighed by the service medical record 
evidence that does not show a neck injury or disease, the 
veteran's own contemporaneous reported history and symptoms 
in service and soon after service in which he denied any neck 
injury or complaints, and the absence of post-service medical 
evidence of a neck disorder for years after service.  See 
Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a neck (cervical spine) disorder, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received, and the claim 
for service connection for a back disorder is reopened, and 
service connection is denied on the merits.

New and material evidence has been received, and the claim 
for service connection for a neck disorder is reopened, and 
service connection is denied on the merits.

New and material evidence has been received to reopen a claim 
of service connection for right ear hearing loss; the claim 
is reopened, and is granted to this extent only.


REMAND

A July 2005 rating decision granted service connection for 
hearing loss of the left ear, and assigned a noncompensable 
(zero percent) initial disability rating.  The veteran's 
notice of disagreement with this initial rating assignment 
was received in August 2005.  The record reflects that a 
statement of the case has not yet been issued to the veteran 
on this issue.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29 (2007), 
unless the matter is resolved by granting the benefits sought 
on appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2007).  In this veteran's case, because the RO has not 
granted the veteran's claim for a compensable initial rating 
for left ear hearing loss, and the veteran has not withdrawn 
the appeal, a statement of the case must be issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.   

In this case, the April 2004 annual VA audiology evaluation 
report reflects that the VA examiner reviewed a partial 
history that included that the veteran was exposed to 
acoustic trauma in service.  The April 2004 VA audiology 
evaluation was not a VA disability compensation examination.  
The April 2004 VA audiology evaluation report reflects 
clinical examination and audiological testing of the 
veteran's ears, but did not offer a medical nexus opinion as 
to whether the currently diagnosed right ear hearing loss was 
related to in-service acoustic trauma.  The Board also notes 
that, under similar facts, the veteran's claim for service 
connection for left ear hearing loss was reopened and 
granted.  For these reasons, the AOJ should undertake any 
further development necessary to decide the claim for service 
connection for right ear hearing loss, including additional 
VA audiology examination and medical nexus opinion.

Accordingly, the issue of higher (compensable) initial 
disability rating for service-connected left ear hearing loss 
is REMANDED for the following action:

1.  The AOJ should arrange for the 
veteran a VA audiology examination of 
both ears.  The examiner should be 
provided the full and accurate relevant 
history of hearing loss disability, 
including the veteran's exposure to 
acoustic trauma in service, that the 
veteran's right ear hearing loss 
increased in severity during service as 
measured on audiologic testing, that 
severe sensorineural hearing loss was 
diagnosed in service, that the veteran 
was placed on profile during service, 
that there is no medical evidence in the 
service medical record that the increase 
in severity in service of the veteran's 
pre-existing right ear hearing loss was 
due to natural progression, and that, 
under similar facts, the veteran's claim 
for service connection for left ear 
hearing loss was reopened and granted.  
The examiner should be provided access to 
relevant documents in the claims file in 
conjunction with the examination.  

For the current right ear hearing loss 
disability, the examiner should offer an 
opinion as to whether the current hearing 
loss disability of the right ear is at 
least as likely as not (50 percent or 
greater probability) related to (caused 
or aggravated by) in-service acoustic 
trauma.  A complete rationale should be 
provided for the opinion(s) given.  If 
the requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  Following the above development, VA 
should adjudicate on the merits the claim 
for service connection for right ear 
hearing loss.  If the benefits sought on 
appeal are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

3.  The AOJ should provide the appellant 
and his representative with a statement 
of the case regarding the claim for a 
higher (compensable) initial disability 
rating for service-connected left ear 
hearing loss, in accordance with 
Manlincon, 12 Vet. App. 238.  The 
appellant and his representative should 
then be given the opportunity to respond.  
If the appellant thereafter enters a 
timely substantive appeal on the issue of 
entitlement to a higher (compensable) 
initial disability rating for service-
connected left ear hearing loss, this 
issue should be returned to the Board for 
appellate consideration.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purposes of this remand are to provide the veteran due 
process and to assist the veteran by further developing his 
claim for service connection for right ear hearing loss.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


